6 A.3d 436 (2010)
204 N.J. 30
In the Matter of Ian W. MARRERO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-146 September Term 2009, 066700
Supreme Court of New Jersey.
October 27, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-103, on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), recommending that IAN W. MARRERO, formerly of PASSAIC, who was admitted to the bar of this State in 2005, and who has been suspended from the practice of law since October 14, 2009, be disbarred for violating RPC 1.15(a) (knowing misappropriation of trust funds), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And IAN W. MARRERO having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that IAN W. MARRERO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that IAN W. MARRERO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.